Case 1:18-cv-O4055-PAE Document 54 Filed 10/29/18 Page 1 of 2

STUART H. FINKELSTEIN, ESQ.

FINKELSTEIN LAW GROUP, PLLC
338 Jericho Turnpike
Syosset, New York 11791
(718) 261-4900

October 27th, 2018

The Honorable Paul A. Engelmayer

United States District Court

Southern Dlstrict of New York - Courtroom 1305
Thurgood l\/larshall United States Courthouse
40 Foley Square

l\lew York, New York 10007

Re: Anto|ini vs. Wort, PEl l\/lussel Kitchen LLC et al
Case No.: 1:18-cv-04055~PAE
l\/lotion Letter to Strike Pleadings and ln Opposition to
Defendants’ lvlotion for Summary Judgment

Dear Judge Engelmayer,

l represent the Plaintiff in the above matter and in accordance With your individual
Rules of Practice 2.C., We seek to strike Defendants PEl l\/lussel Kitchen, LLC,
Anthony Fe|zen, Robert Shapiro, l_aura Shapiro and A|exandra Shapiro’s pleadings
in addition, Plaintiff opposes the defendants’ l\/lotion for Summary Judgment and will
seek to file his l\/lotion for Sumrnary Judgment at the conclusion of Discovery
proceedings Defendants' pre-Letter l\/lotion is rife With false premises, self-serving
statements and is Wholly devoid of correct case and statutory laW.

There has been a meet and confer With the attorney of record Daniel l\floretti during
the first Week of this month, and With his associate Sonali Setia on October 5, 2018
regarding the Discovery Responses that are due and owing to Plaintiff. Nonetheless,
the process did not resolve the ongoing dispute and hence this Writing to the Court.

`l'he responses that are missing go to very gravamen of this lawsuit and dovetail into
the denials and affirmative defenses pled by these defendants

_1_

Case 1:18-cv-O4055-PAE Document 54 Filed 10/29/18 Page 2 of 2

STUART H. FINKELSTEIN, ESQ.

l have attached as an Exhibit the responses by defendants and have highlighted for the
Court’s expediency

lf the Court requires any further information as to our opposition to their motion for
summary judgement We Will of course be guided by that instruction.

Respectfu|ly, l remain,

 

SHF/tc
cc To all Counsel of record via ECF

